          Case 2:17-cr-00053-JAM Document 288 Filed 07/01/20 Page 1 of 3


 1   DONALD H. HELLER, SBN 55717
     DONALD H. HELLER,
 2   A Law Corporation
 3   3638 American River Drive
     Sacramento, CA 95825
 4   Tel: (916) 974-3500
     Fax: (916) 520-3497
 5   E-mail: dheller@donaldhellerlaw.com
 6
     ATTORNEYS FOR DEFENDANT
 7   Jorge Eguiluz
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                    FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA                   CASE NO. 2:17-cr-00053-JAM
12
                                Plaintiff,
13                                               STIPULATION TO RELEASE
14    vs.                                        PASSPORT ORDER

15     JORGE EGUILUZ,
16                             Defendant.
17
18
            IT IS HEREBY stipulated by and between the United States of America
19
20   through its undersigned counsel, Kevin C. Khasigian, Esq., Assistant United States

21   Attorney, and Donald H. Heller, Esq., counsel for defendant Jorge Eguiluz, that
22
     based on the dismissal of the case against the defendant (ECF Doc.286), that the
23
     defendant’s passport in the possession of the Clerk of the Court, pursuant to Court
24
25   Order be released and ordered returned to the defendant and that the Clerk of the

26   Court is directed to provide said passport to the defendant. Upon presentation of the
27   Order to U.S. Protective Services/U.S. Marshal’s Service, the defendant is
28

                                         1
                   STIPULATION AND PROPOSED ORDER RELEASING
                                2:17-cr-00053-JAM
          Case 2:17-cr-00053-JAM Document 288 Filed 07/01/20 Page 2 of 3


 1   authorized to gain entry to the Courthouse and then proceed to the Clerk’s Office to
 2   retrieve his passport.
 3
 4
     IT IS SO STIPULATED.
 5
 6   Dated:        June 30, 2020                         DONALD H. HELLER,
                                                         A Law Corporation
 7
                                                         /s/ Donald H. Heller
 8
                                                         DONALD H. HELLER
 9                                                       Attorney for Defendant
                                                         Jorge Eguiluz
10
11   Dated:        June 30, 2020                         MCGREGOR W. SCOTT
                                                         United States Attorney
12
                                                         /s/ Kevin C. Khasigian by Donald H.
13                                                       Heller with Authorization
14
                                                         KEVIN C. KHASIGIAN
15                                                       Assistant U.S. Attorney
                                                         Attorney for the United States
16
17                                             ORDER

18            Good cause appearing, based on the stipulation of counsel for the parties

19   stated above it is hereby Ordered:
              1.      That the defendant’s passport in the possession of the Clerk of the
20
21   Court, pursuant to Court Order be released and ordered returned to the defendant.

22
              2.      That the Clerk of the Court is directed to provide said passport to the
23
24   defendant upon presentation of this Order; and

25
              3.      Upon presentation of this Order to U.S. Protective Services/U.S.
26
27   Marshal’s Service, the defendant is authorized to gain entry to the Courthouse and

28   then proceed to the Clerk’s Office to retrieve his passport.


                                             2
                       STIPULATION AND PROPOSED ORDER RELEASING
                                    2:17-cr-00053-JAM
         Case 2:17-cr-00053-JAM Document 288 Filed 07/01/20 Page 3 of 3


 1         IT IS SO ORDERED.
 2
 3   Dated: June 30, 2020

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       3
                 STIPULATION AND PROPOSED ORDER RELEASING
                              2:17-cr-00053-JAM
